DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because art applicable to one group is not necessarily applicable to another group and the Examiner respectfully submits that search burden is not a criterion when considering lack of unity. The claimed inventions listed as Group I through II are not so linked to form a "single general inventive concept" under PCT Rule 13.1 and 37 C.F.R. 1.475 (a).The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group (process), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.
Should the product be subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of an allow product claim will be considered for rejoinder.


INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statement filed 1/29/2021 is acknowledged.  
Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 has a period after Gardenia Yellow but then also sates “preferably said lake comprises any one of” right after the period. It is unclear if the limitations that follow “preferably” are part of the claim. The preferably renders the metes and bound of the claim indefinite. It is suggested to delete the sentence “preferably said lake comprises any one of Amaranth Red Aluminum Lake, Ponceu 4R Aluminum Lake, Erthyronise Aluminum Lake, New Red Aluminum Lake or Tartrazine Aluminum lake”. Furthermore, the period and then the preferably following the period renders the claim confusing. The same issue applies to claim 7 with regards to the period and then the recitation of preferably. There are multiple periods in claim 7 for example, at line 2, line 3, line 6, line 8 and line 10. The Examiner requests Applicants rewrite the claim such that there is only one period at the end of the claim. The term preferably further renders the claim indefinite as it is not clear if the limitations that follow are part of the claim thus the metes and bounds of the claim are unclear. Claim 1 recites pigment and lake and Lake 

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3 and  5-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617,525) and  Maitra et al. (US 2009/0175915).
Wang Hui (CN107496201) (hereinafter Wang Hui) disclose a lipstick containing water and 51-71 % emollient, 13-17 % of hardening agent, 4-10 % of brightener, 2-3 % polyglyceryl 2-triisostearate, 2.01-4 % humectant. The hardener overlaps with the instant claims of 13-15 % and the brightener of the instant claimed 10-15 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been within the purview of one of ordinary skill in the art to optimize the hardener and brightener for its stated benefits and intended purpose of providing desired hardness as well as brightness to the lipstick. Wang Hui disclose emollient such as polyoxyethylene glycol and hardener such as beeswax. The compositions contain glycerin which is also known as glycerol.Jojaba seed oil is disclosed as emollient. 

	With regards the amount of polyglcyeryl-2 triisostearate, Brossard et al. (US 2019/0167541) (hereinafter Brossard et al.)  disclose w/o emulsions for making up the lips the compositions contain at least one polyglycerol (abstract). The polyglycerol ester may have both an emollient function and also function of stabilizing the aqueous phase dispersed in the fatty phase (para 0066). A polyglyceryl ester may be polyglyceryl-2 triisostearate (para 0069-0070). The first oil which may be polgyceryl-2 triisostearate, represents 1-15 % of the emulsion (para 0072). 
	With regards to polyglyceryl-2 diisostearate and amounts, Takeda et al. (US 2006/0204460) (hereinafter Takeda et al.) disclose lip gloss compositions Takada et al. disclose the upper limit of the amount of (D) is 55 parts by mass, preferably 50 parts by mass, and more preferably 40 parts by mass, whereas the lower limit is 20 parts by mass, preferably 30 parts by mass, and more preferably 35 parts by mass. If the amount exceeds the aforementioned upper limit, the adhesion is too strong and the spreadability is poor, which results in sticky feeling. If the amount is lower than the aforementioned lower limit, the storage stability is poor (para 0016). Part D is at least one hydroxy compound selected from those that include polyglcyerl-2 diisostearate and polyglycerol 2-triisostearate (para 0022 and claim 1). At least one implies there may be combination. The instant claims recite polyglcyerl-2 diisosteearate at 10-15 % and polyglyceryl-2 triisostearate from 10-15 %, and the combination would be the lowest point 20 % to the highest 30 % of which the disclosure of Takeda et al. overlaps with. 
	Yoshida et al. (US Patent 8,617, 525) (hereinafter Yoshida et al.) recognizes lipsticks and one or more oil agents (col. 5, lines 4-10 and col. 7, lines 8-10). Suitable polyesters include polyglyceryl 2 diisostearate and polyglcyeryl-2 triisostearate (col. 8, lines 1-5). Table 7 discloses use of polyglcyerl-2 diisostearate at 10 % and polyglcyerl-2 triisostearate at 15 % (table 7). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have both polyglyceryl-2 diisostearate and polyglcyerl-3 tirisostearate present in overlapping amounts as claimed for use in the lipsticks of Wang Hui in view of the combined teachings of Takeda et al. and Yoshida et al.  One would have been motivated to do so to tailor the amounts such that the combined amount is not too low or too high such that the desired adhesion, spreadability and storage stability is achieved. 
	With regards to the amount of emollient, Maitra et al. (US 2009/0175915) (hereinafter Maitra et al.) disclose application of cosmetic to lips (paras 0002 and 0054) and lipsticks (and 0003)  and that emollients provide functional benefits of enhancing skin smoothness, reducing appearance of fine lines/wrinkles and moisturizing (para 0076). The amount can be from 0.1-50 % (para 0076). Examples include oils, mineral oils, and fatty acid esters (para 0076).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of emollient in the lipsticks of Wang Hui. One would have been motivated to do so for the stated benefit of enhancing skin smoothness, reducing appearance of wrinkles and 
	With regards to the pigments and Lake, Maitra et al. further disclose that coloring agents employed can be lakes, inorganic/organic pigments, pearlescent and dyes. Organic lakes have the advantage of imparting lively colors to the composition but are relatively unstable with respect to light, temperature or pH (para 0004). One or more pigments are included to alter the appearance of biological surface (para 0010). The pigment can be about 6.94 % (claim 40) and the pigment can be mixtures that include other pigments as well as aluminum lake (claim 3). With regards to the humectant, Maitra et al. disclose the compositions can include one or more of those selected from humectants (para 0084) wherein the amounts are those that are conventionally used in the cosmetic or pharmaceutical fields to achieve their intended purpose, for example they may constitute from 0.1-20 % (para 0084). The compositions can include humectants to enhance utility of the composition. 

5.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617, 525) and  Maitra et al. (US 2009/0175915) as applied to claims 1-3 and 5-6 above, and further in view of De Clermont (WO 2018115918).
The modified Wang Hui has been discussed supra and does not disclose brightener selected from those such as squalene oil. However ,De Clermont (WO 2018115918) disclose examples of glossy oils (i.e., brightening) are hydrocarbon oils . 

6.	Claims 1 and 7  rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617, 525) and  Maitra et al. (US 2009/0175915) as applied to claims 1-3 and 5-6 above, and further in view of Hart (US 2012/0308500) and  Bauer et al. (US Patent 8,329,200).
The modified Wang Hui has been discussed supra and disclose the preservatives can be include from 0.1- 1 % and does not disclose preservative such as sodium benzoate, does not disclose spice such as vanilla, or antioxidant such as tocopherol. 
	Hart (US 2012/0308500) (hereinafter Hart) discloses lipstick for moisturizing the lips (para 0058) the lipsticks can include water or be anhydrous (para 0006). The lipsticks can contain spice such as vanilla at 0.3 % and flavoring agent from 0.01-2 %. The lipsticks can also include antioxidants such as tocopherol at 0.25 %. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to further include antioxidant tocopherol and flavoring agents in overlapping amounts for their stated benefits as an antioxidant and flavoring agent.  
	Wang Hui and  Hart do not disclose preservative such as potassium sorbate. 


CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615